     Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                )
                                        )      CRIMINAL ACTION NO.
v.                                      )      2:19-CR-122-RAH
                                        )
MELLISSA STACY ANN SMITH                )       (WO)
and RICHARD H. SMITH                    )

                   MEMORANDUM OPINION and ORDER

      Defendants Mellissa Stacy Ann Smith (“Mellissa”) and Richard H. Smith

(“Richard”) (collectively “the Smiths”) were charged on July 14, 2020, in a

superseding indictment. The superseding indictment named Ronnie White as a co-

defendant and charged the Smiths with money laundering in violation of 18 U.S.C.

§ 1956(h) (Count Four). (Doc. 76.)          Richard was also charged with cocaine

conspiracy in violation of 21 U.S.C. § 846 (Count One); possession with intent to

distribute cocaine in violation of 21 U.S.C. § 841(a)(1) (Count Two); possession of

a firearm in furtherance of a drug-trafficking crime in violation of 18 U.S.C. §

924(c)(1)(A)(i) (Count Three); and use of a communication facility to further the

conspiracy in violation of 21 U.S.C. § 843(b) (Count Nine). (Id.)

      The superseding indictment also included three forfeiture allegations. (Id.)

Two of the three forfeiture allegations are relevant to Mellissa. In Forfeiture

Allegation – 1, the Government referenced Counts One, Two and Nine against

Richard, and stated that upon his conviction of either offense, he shall forfeit to the
     Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 2 of 11




United States, pursuant to 21 U.S.C. § 853, any and all property constituting or

derived from proceeds he obtained directly or indirectly as a result of the listed

violations and any and all property used or intended to be used in any manner or part

to commit and to facilitate the commission of the offenses in violation of 21 U.S.C.

§§ 843, 841(a), 846, and 843(b). The allegation listed the 2012 BMW 328 xi sedan

seized by the DEA on December 17, 2017. (Doc. No. 76, pp. 5-6.) The vehicle was

also listed in Forfeiture Allegation – 3, which referenced Count Four. Upon

conviction of either of the Smiths, the vehicle would be forfeited to the United States

pursuant to 18 U.S.C. § 982(a)(1), as property constituting or derived from proceeds

the defendants obtained directly or indirectly as a result of said violations and as

property used or intended to be used in any manner or part to commit and to facilitate

the commission of the offenses in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and (h).

(Doc. No. 76, pp. 8-9.)

      On May 15, 2020, Richard filed a motion to suppress any and all physical or

testimonial evidence and any derivatives therefrom that arose from the traffic stop

occurring on December 17, 2017. (Doc. 35.) Claiming the officers did not have

reasonable suspicion or probable cause to stop his vehicle, search his person, or

prolong the stop, Richard contends that all evidence seized and statements made

should be suppressed because the search violated the Fourth Amendment to the

                                           2
     Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 3 of 11




United States Constitution. On June 1, 2020, Mellissa filed a motion to suppress

(Doc. 53) any and all evidence seized from the vehicle and a motion to return

property (Doc. 68). She asserts similar claims and that she had an expectation of

privacy because she is the owner of the vehicle.

      After an evidentiary hearing, the Magistrate Judge recommended the Court

deny the Motions to Suppress Evidence and Motion to Return Property. (Doc. 137.)

On December 22, 2020, the Smiths filed Objections to the Report and

Recommendation of the Magistrate Judge. (Docs. 138, 140.) Upon an independent

and de novo review of the record, including a review of the transcript of the hearing

before the Magistrate Judge and video evidence, and for the reasons that follow, the

Court concludes that the Objections are due to be OVERRULED and the Motions

to Suppress are due to be DENIED.


                          I. STANDARD OF REVIEW

      When a party objects to a Magistrate Judge’s Report and Recommendation,

the district court must review the disputed portions of the Recommendation de novo.

28 U.S.C. § 636(b)(1).    The district court “may accept, reject, or modify the

recommendation; receive further evidence; or resubmit the matter to the magistrate

judge with instructions.” FED.R.CRIM.P. 59(b)(3).

      De novo review requires the district court to independently consider factual
                                          3
     Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 4 of 11




issues based on the record. Jeffrey S. ex rel. Ernest S. v. State Bd. of Educ. of Ga.,

896 F.2d 507, 513 (11th Cir. 1990). “Although de novo review does not require a

new hearing of witness testimony, United States v. Raddatz, 447 U.S. 667, 675–76,

100 S.Ct. 2406, 2412–13, 65 L.Ed.2d 424 (1980), it does require independent

consideration of factual issues based on the record.” Id. If the Magistrate Judge

made findings based on witness testimony, the district court must review the

transcript or listen to a recording of the proceeding. Id.

                                 II. DISCUSSION

      The Magistrate Judge provided a thorough recitation of the facts in her

Recommendation. Consequently, a summary of the facts related to the Motions to

Suppress is not necessary, as the Court adopts the Magistrate Judge’s findings of

fact as set forth in the Recommendation. This Court has reviewed the arguments of

the parties, the suppression hearing transcript, and the evidence, including the video

of the incident.

A. The Initial Stop of the Vehicle

      1. The Telephone Recordings

      The Smiths object to the Magistrate Judge’s finding of probable cause to stop

the vehicle. Specifically, they argue that the officers’ collective belief that Richard

was engaged in illegal conduct was based on nothing more than speculation and

                                           4
     Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 5 of 11




guesswork. The Smiths assert there was no mention of illegal activity in the

telephone recordings. Mellissa argues that Montgomery Police Lieutenant Scott

Dunn’s testimony that he believed White and Defendant Richard Smith were

speaking in “coded language” that is “common within the narcotics trade” during

the intercepted calls is no more than “speculative interpretative commentary” and

therefore should not be considered. (Doc. 140, p. 5.)

      Citing United States v. Hawkins, 934 F.3d 1251, 1260-1269 (11th Cir. 2019),

Mellissa argues the Magistrate Judge’s reliance on Lieutenant Dunn’s testimony for

the purpose of establishing probable cause was erroneous. In Hawkins, the Eleventh

Circuit reversed the defendants’ convictions, concluding that the district court erred

in allowing the lead case agent to give improper opinion testimony regarding the

substance of communications on the defendant’s phone calls and text messages. The

appellate court, however, recognized the use of law enforcement officers as experts

to interpret coded language and jargon or to explain drug trafficking practices is not

categorically prohibited. 934 F.3d at 1261. Nonetheless, the court held that the

agent’s testimony went beyond the scope of appropriate testimony during the trial

by “interpret[ing]” unambiguous language, mixing expert opinion with fact

testimony, and straying into “speculation and unfettered, wholesale interpretation of

the evidence.” Id. at 1261. When the Government argued on appeal that the agent

                                          5
     Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 6 of 11




had merely testified as a lay witness, the court countered that the agent had been

“paraded before the jury as an expert” and criticized the “indiscriminate merging of

fact testimony with expert testimony.” Id. at 1265-66.

      Here, the circumstances are procedurally distinguishable. A hearing on a

motion to suppress is a pretrial hearing. Unlike a trial in which the factfinder must

consider whether there is probable cause to find a criminal defendant guilty of a

crime, the Magistrate Judge was tasked with determining whether the officers

violated the Smiths’ Fourth Amendment rights. Specifically, the Magistrate Judge

considered whether the officers had reasonable suspicion to stop, and probable cause

to detain, Mr. Smith. Furthermore, as noted by the Magistrate Judge, the evidence

presented during the suppression hearing demonstrated that the training and

experience of the Drug Enforcement Administration Task Force formed the basis for

the officers’ interpretation of the conversations. (Doc. 137, pp. 2-4.) The Magistrate

Judge’s finding is supported by the record. (Doc. 81, pp. 40, 42, 49-50, 54-55, 61,

70.) Thus, to the extent the Smiths challenge Lieutenant Dunn’s testimony on this

basis, the objections are due to be overruled.

      Mellissa also argues the officer did not have probable cause to stop the vehicle

because Lieutenant Dunn was instructed to establish his own probable cause to stop

the vehicle and therefore the task force officers did not believe there was probable

                                          6
     Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 7 of 11




cause for the stop. The fact that the officers directed Lieutenant Dunn to establish

separate probable cause to stop the vehicle does not mean the Drug Task Force

officers did not already have probable cause to conduct a stop based on the other

circumstances. The Smiths’ objection on this basis is unavailing.

      2. The Tinted Windows

      Richard argues Lieutenant Dunn lacked reasonable suspicion to affect the

initial traffic stop for a window tint violation. (Doc. 138, pp. 20-23.) Specifically,

he argues the stop was unlawful because the investigation of a window tint violation

was impractical in rainy weather and the car windows were not dark. (Id.) This

argument was previously raised in his motion to suppress (Doc. 35) and considered

in the Magistrate Judge’s Recommendation. This Court has reviewed the transcript

of the suppression hearing and video of the stop. The Court finds the Magistrate

Judge’s findings are supported by the evidence. The car windows were dark.

Although it was raining outside at the time of the stop, the rain was light and

intermittent. The Court accepts the Magistrate Judge’s factual findings and legal

analysis regarding the initial traffic stop. Consequently, the Smiths’ objection on

this basis is due to be overruled.

B. The Prolongment of the Stop

      The Smiths object to the Magistrate Judge’s finding that the vehicle stop was

                                          7
     Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 8 of 11




not unlawfully prolonged, reiterating the arguments set forth in their motions to

suppress. (Docs. 35, pp. 11-14; Doc. 138, pp. 17-20.) Specifically, the Smiths assert

Lieutenant Dunn unlawfully extended the traffic stop after completing the warning

for the alleged tint violation, in violation of Rodriguez v. United States, 575 U.S. 348

(2015). Mellissa also objects to the Magistrate Judge’s finding that the extension of

the stop was justified based on the totality of the circumstances, including the

wiretap information, Richard’s nervousness, Lieutenant Dunn’s detection of the

odor of chemicals used to process cocaine, and the dubious answers given by

Richard to Lieutenant Dunn during the traffic stop. (Doc. 140, p. 7.) Mellissa asserts

the evidence shows otherwise and implores the Court to view the video of the vehicle

stop. (Id., p. 8.)

       This Court has reviewed all the evidence and considered the arguments of the

parties. The Magistrate Judge’s findings are supported by the record and her analysis

is supported by the law. This Court, therefore, accepts the Magistrate Judge’s

findings and conclusions. Consequently, the Smiths’ objections to the prolongment

of the stop which were previously considered by the Magistrate Judge are due to be

overruled.

C. The Search of Richard Smith’s Person

      Richard objects to the Magistrate Judge’s determination that the second pat-

                                           8
         Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 9 of 11




down search was justified for officer safety. He asserts that the Magistrate Judge

failed to reference the first and second pat-down searches in her recitation of the

facts and in her analysis. He also objects to the Magistrate Judge’s finding that the

pat-down search transformed into a warrantless search for contraband when

Lieutenant Dunn smelled the odor of chemicals associated with cocaine emanating

from Smith’s person. He argues that the Magistrate Judge should not have credited

the testimony of Lieutenant Dunn because his testimony was inconsistent with the

testimony of the canine handler Officer Williams.

          The objections related to Richard’s challenge to the second pat-down search

for weapons and the warrantless search for contraband were previously raised in his

motion to suppress and were addressed by the Magistrate Judge. The Court,

however, notes that contrary to Richard Smith’s assertion, the Magistrate Judge did

reference both the initial and subsequent searches of his person in her

Recommendation. (Doc. 137, p. 30.) Furthermore, this Court has read the testimony

of both officers, including Lieutenant Dunn’s testimony that the odor was more

prominent when Richard moved his coat during the second pat down 1, as well as

reviewed the video evidence, and finds the Magistrate Judge’s acceptance of

Lieutenant Dunn’s testimony regarding his observations and conclusions made as



1
    (Doc. 81, at R. 133, 171.)
                                            9
    Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 10 of 11




the result of his experiences are supported by the record. The Court recognizes that

the canine handler testified that he did not recall smelling anything unusual.

Lieutenant Dunn, however, was in a better position to smell intermittently the

unusual odor while he was seated next to Richard in his vehicle and when he

conducted the second pat down of Richard’s person. This Court therefore accepts

the Magistrate Judge’s credibility finding.    Thus, Richard’s Objections to the

Recommendation on this basis are due to be overruled.

D. The Magistrate Judge’s Credibility Findings

      Mellissa objects to the Magistrate Judge’s credibility and factual findings

regarding the officers. Specifically, she argues a new hearing before the District

Judge is necessary.

      As previously noted, when accepting a Magistrate Judge's credibility findings,

the district court must review the transcript or listen to a recording of the

proceedings. Jeffrey S. ex rel. Ernest S., 896 F.2d at 513. The district court,

however, is not required to rehear the testimony. United States v. Powell, 628 F.3d

1254, 1257 (11th Cir. 2010); see also United States v. Raddatz, 447 U.S. 667, 674

(1980) (holding that upon the district court's review of a magistrate judge's

recommendation on dispositive motions, § 636(1)(B) “calls for a de novo

determination, not a de novo hearing”); Wofford v. Wainwright, 748 F.2d 1505, 1507

                                         10
    Case 2:19-cr-00122-RAH-JTA Document 151 Filed 02/24/21 Page 11 of 11




(11th Cir. 1984) (“[T]he Due Process Clause does not require a district judge who

has referred a suppression motion to a magistrate [judge] for an evidentiary hearing

to hold a second hearing before adopting the magistrate[] [judge’s] evaluations of

the witnesses’ credibility.”). Thus, the Objection on this basis is due to be overruled.

                                   III. CONCLUSION

      Accordingly, after an independent review, it is

      ORDERED as follows:

      1. The Smiths’ Objections (Docs. 138, 140) are OVERRULED;

      2. The Recommendation of the Magistrate Judge (Doc. 137) is ADOPTED;

      3. The Smiths’ Motions to Suppress (Docs. 35 and 53) are DENIED; and

      4. Mellissa’s Motion to Return Property (Doc. 68) before trial is DENIED.

      DONE, this 24th day of February, 2021.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE




                                           11
